Citation Nr: 0627312	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  97-32 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
May 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The record shows that in May 2002, the Board undertook 
additional development of the evidentiary record regarding 
the claim on its own pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  This regulation was invalidated in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), and in November 2003 the Board remanded the 
matter to the RO for additional development.  The case was 
returned to the Board and in September 2004 the matter was 
remanded again for additional development.  


FINDING OF FACT

The veteran is shown by satisfactory evidence to have engaged 
in combat with the enemy while serving in Vietnam and, he has 
the diagnosis of PTSD that is supported by events that are 
consistent with the circumstances and conditions of his 
Vietnam service.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§  1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was pending prior to November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In the 
decision below, the Board has granted the appellant's claim 
for service connection for PTSD, and in so doing granted the 
benefit sought in full.  Accordingly, regardless of whether 
the requirements of the VCAA have been met in this case, no 
harm or prejudice to the appellant has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The RO will 
address any deficiency in the applicable notice regarding the 
effective date and initial rating elements of the claim when 
it implements the Board's decision in this matter.  See, 
e.g., Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


Analysis

Turning to the merits of the claim, to establish service 
connection for PTSD the three elements necessary are: (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f); Cohen (Douglas) v. Brown, 10 
Vet. App. 128, 137 (1997).

At the time the veteran submitted his application to reopen 
the claim of service connection for PTSD, section 3.304(f) 
provided in pertinent part that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Thereafter, section 3.304(f) was amended to provide that 
eligibility for service connection of PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999) 
as amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen (Douglas), 10 Vet. App. at 138; Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The provisions set forth above 
are retained in recent amendment to section 3.304(f) that 
addressed PTSD claimed as a result of personal assault.  
38 C.F.R. § 3.304(f) (2002).  Also in Cohen it was pointed 
out that the 1996 amending of VA rating criteria pertaining 
to recent disorders included adoption of the nomenclature of 
DSM-IV (American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
1994), and that § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD.

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The Board notes 
that 38 C.F.R. § 3.304(f), as written above was amended to 
conform to the Cohen holding. 64 Fed. Reg. 32807 (1999).  
However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

The decision in Zarycki set forth the analytical framework 
for establishing a veteran's exposure to a recognizable 
stressor during service, a critical element of the 
determination of whether a veteran has PTSD that is related 
to service.  Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304, and the applicable VA ADJUDICATION MANUAL M21-1 (M21-
1) provisions, the evidence necessary to establish the 
existence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  However, 
the issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis under the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.  
The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).  Whether or not the veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or M21-1, Part 
III, 5.14 (rescinded and replaced by: M21-1MR, Part III, IV 
and V change dated 12-13-05).  The examples include certain 
awards specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat incurred wounds (the Purple Heart Medal), 
and certain decorations that are awarded only for valor in 
combat with the enemy.  The record in this case shows the 
veteran did not receive any of these awards.  The record of 
separation and his personnel records show he received the 
Vietnam Service Medal, and the Vietnam Campaign Medal w/60 
Device.  The personnel records show him as an "Inf Ind Fire 
Crwmn (Excess)" with "HHC 2d Bn 8th Cav 3d Bde (SEP) 1st Cav 
Div (AM)" from December 5, 1971, and then as a rifleman from 
December 11, 1971 to April 20, 1972, with "CoB 2d Bn 8th Cav 
3d Bde (SEP) 1st Cav Div (AM)".  The personnel records list 
his participation in the "13UNNAMED" campaign.  The 
personnel record lists service in Vietnam from December 4, 
1971 to April 28, 1972.

The service medical records were unremarkable, showing a 
normal psychiatric status on the separation medical 
examination in May 1972, although he was apparently medically 
evacuated from Vietnam after being hospitalized for substance 
use at that time.  There was no reference to any wounds or 
back complaints on the clinical examination or on the medical 
history obtained, and there is no medical record regarding 
the issuance of a profile for his back.  

However, the record of a disciplinary hearing in April 1972 
shows he testified that he sustained a back injury in the 
field when the point man in his squad stepped on a land mine 
and he was "hit with shrapnel in the back", that he went to 
the 24th evacuation hospital for about two weeks and had a 
profile "against heavy packs or any strain" to his back.  
There was a March 1972 statement in the hearing record signed 
by a physician stating the veteran was now "assigned to HHC, 
2/8 after 2 months as IIB. He was injured and now has P-3 
profile for back injury".  The same physician testified that 
the veteran "received an injury in the field and was then 
transferred to Headquarters Company".  A sergeant testified 
the veteran came to the current unit "about the end of 
November" and that he "came with a profile".  The unit 
commander since mid February 1972 recalled that the veteran 
had a "profile against performing duties as a mortar man" 
and what he was asked to do was "consistent with his 
profile".  

VA clinical records contained a reference in March 1989 to 
low back pain since 1971, and in September 1997 it was noted 
the veteran hurting his back in Vietnam.  He listed various 
stressors including being subjected to incoming mortars and 
attacks on convoys during his Vietnam service, in addition to 
other events, in writing and RO hearing testimony (5-8).  The 
initial diagnosis of PTSD was reported during VA 
hospitalization in May 1997, without an elaboration of his 
stressors in the report.  A VA examiner in June 1997 in 
reporting PTSD noted the veteran named service comrades 
killed in Vietnam and recalled being shot at when his 
aircraft arrived in Vietnam.  On a subsequent private 
evaluation in April 1998 that also found chronic PTSD, he 
reported that he dreamed mostly about a truck blowing up and 
"rocket attacks on the fire bases".  In addition, a service 
comrade from Vietnam recalled a firebase base rocket attack 
and convoy sniper fire.

The United States Armed Service Center for Unit Records 
Research (USASCRUR (CURR), now known as U.S. Army and Joint 
Services Records Research Center (JSRRC)) report in September 
1998 summarized the Operational Report-Lessons Learned (OR-
LL) for the veteran's unit for the period coinciding with his 
service.  According to the report, the OR-LL documented the 
veteran's unit encountered small arms fire, mortar and rocket 
attacks at Bien Hoa and Fire Base Bear Cat on December 12-16, 
1971, January 2, 1972, February 12-18, 1972 and April 4, 
1972.  The OR-LL also stated that elements of this unit were 
frequently subjected to enemy ambushes while on convoy.  The 
deaths which the veteran had recalled were not confirmed.  

The veteran based his claim on events he recalled from his 
service in Vietnam.  The examiners in reporting PTSD accepted 
the veteran's account of being exposed to traumatic events 
related to combat.  The RO sought corroboration and the CURR 
report found information that coincided with the veteran's 
service in Vietnam specific to his unit that tended to 
support some of his stressors.  The veteran's account is not 
vague or inconsistent regarding rocket and mortar attacks and 
his convoy actions.  Although the death's he recalled were 
not confirmed, there is sufficient collateral source evidence 
in the personnel records and the CURR report as well as the 
statement from a service comrade to support other stressors 
related to combat.  Furthermore, at the disciplinary hearing 
the veteran did not explicitly allege he was wounded in 
connection with the back injury and the contemporaneous 
medical testimony did not indicate the injury to the back in 
Vietnam involved a wound.  The reference to a back injury in 
Vietnam that appear in VA clinical records after service are 
noteworthy since they did not mention any wound by history, 
and they were made when he was not claiming or being 
evaluated for PTSD or other psychiatric disorder related to 
military service.  

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records does, to the Board's satisfaction, 
corroborate participation in or otherwise present the Board 
with "conclusive evidence" that the claimant "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b), and as 
discussed in Sizemore v. Principi, 18 Vet. App. 264, 272-73 
(2004); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The 
narrative information in the disciplinary hearing testimony 
regarding the circumstance s of an injury in the field in 
Vietnam was not contradicted in the record.  In fact the 
testimony of unit leaders and a medical officer were 
consistent regarding the veteran's account of the injury and 
issuance of a profile.  Thus the supporting information for 
combat-related events is deemed significant from the 
standpoint of his credibility. 
The veteran's account of an alleged stressor is confirmed and 
his lay evidence is credible.  The credibility to be accorded 
to the appellant's lay testimony or written statements is 
within the province of the adjudicators and is not a matter 
of medical expertise.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Here, the documentation is sufficient to place him in action, 
such as he described in connection with events in Vietnam 
that come within the definition of engaging in combat with 
the enemy as reflected in the relevant VA General Counsel 
opinion.  The absence of service medical records regarding 
the profile for a back injury is overcome through the 
collateral evidence of a treating physician during military 
service that consisted of sworn testimony and documentary 
evidence.  The existence of a stressor, but not its 
sufficiency, is an adjudication determination.  The Manual 
M21-1 provides that if medical evidence establishes the 
diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in-service stressor, the 
JSRRC should be contacted.  The veteran provided the type of 
information that facilitated a search that corroborates some 
claimed stressors which he has consistently reported.  Thus 
the crucial question of whether the stressor occurred is 
decided in the veteran's favor in view of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also Wood, 
supra.

In summary, the Board has determined that there is evidence 
consistent with the character of the veteran's service to 
support the claim of combat related stressors, principally 
rocket attacks at his base location and convoy action.  West, 
7 Vet. App. at 79-80.  Thus, the record supports the Board's 
finding that the diagnosis of PTSD is based on verified 
stressors.  Furthermore, the record also allows for 
application of the liberalized standard for such claims 
established in Pentecost v. Principi, 16 Vet. App. 124, 127-
28 (2002) since there is independent evidence of events he 
described.  There are numerous specific dates when attacks on 
his unit occurred within his brief period of Vietnam service 
from which personal exposure could be inferred.  


ORDER

Service connection for PTSD is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


